Citation Nr: 1228376	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  09-50 283 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a right knee condition.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1981 to June 1984.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating action of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio.  

The Veteran was scheduled for a hearing before the Board in June 2012; however, one day before his scheduled hearing, the Veteran submitted documentation to his representative indicating that he wished to withdraw his appeal.  In a July 2012 informal hearing presentation, the Veteran's representative confirmed the Veteran's desire to withdraw his appeal.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2011).


FINDING OF FACT

In June 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The Veteran specifically withdrew the appeal in a June 2012 written communication (received in June 2012).  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


